500 Pa. 384 (1983)
456 A.2d 1340
COMMONWEALTH of Pennsylvania, Appellant,
v.
Zoe Ann BREITEGAN, Appellee.
Supreme Court of Pennsylvania.
Argued December 7, 1982.
Decided March 8, 1983.
*385 Michael H. Ranck, Dist. Atty., John A. Kenneff, Asst. Dist. Atty., for appellant.
John F. Pyfer, Jr., Howard Knisley, Lancaster, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

OPINION
NIX, Justice.
On July 4, 1978 appellee, Zoe Ann Breitegan, was involved in a motor vehicle accident, as a result of which the driver of another vehicle involved was killed. Three traffic citations were issued under the Motor Vehicle Code, 75 Pa.C.S.A. § 101, et seq.,[1] and Ms. Breitegan was charged with the misdemeanors of operating a motor vehicle under the influence of intoxicating liquor, 75 Pa.C.S.A. § 3731, homicide by vehicle, 75 Pa.C.S.A. § 3732, and involuntary manslaughter, 18 Pa.C.S.A. § 2504.
Appellee filed a motion in the Court of Common Pleas to quash the information for the misdemeanors on the grounds of her plea to the three summary offenses.[2] The Court of Common Pleas dismissed the motion to quash. On appeal, the Superior Court reversed the Court of Common Pleas and quashed the information on the basis of our compulsory joinder rule and Section 110 of the Crimes Code. 18 C.P. S.A. § 110.
We have held in Commonwealth v. Beatty, 500 Pa. 284, 455 A.2d 1194 (1983) that the compulsory joinder rule and *386 Section 110 do not apply to prior summary convictions for traffic violations under the Motor Vehicle Code. Accordingly, the Order of the Superior Court is reversed and the Order of the Court of Common Pleas is reinstated.
Former Chief Justice O'Brien did not participate in the decision of this case.
LARSEN, J., concurs in the result. See Commonwealth v. Beatty, 500 Pa. 284, 293, 455 A.2d 1194, 1199, LARSEN, J. concurring (1983).
FLAHERTY, J., concurs in the result.
NOTES
[1]  Driving too fast for conditions, 75 Pa.C.S. § 3361; Reckless driving, 75 Pa.C.S. § 3714; and Driving to the left of center, 75 Pa.C.S. § 3301.
[2]  Under 75 Pa.C.S.A. § 6502(b) the penalty for the instant summary offenses was Twenty-five ($25.00) Dollars.